Citation Nr: 1709838	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In November 2011, the Veteran presented sworn testimony at a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that hearing is of record.  The Veteran has been notified of his right to have a new hearing, but he has elected to have his appeal decided on the evidence of record.  See 38 U.S.C.A. § 7107(c) (West 2015); January 2016 Hearing Options Response. 

In November 2013, and March 2016, the Board remanded these claims for additional development.  A statement received from the Veteran in July 2016 asked that the matter be expedited to the Board for review and, in doing so, waived AOJ consideration of any additional evidence.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a right shoulder disability that was caused by his service.  

2.  The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321 (b)(1), 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has a right shoulder disability that is related to his in-service motor vehicle accident that took place in 1967.  See Veteran's statement (VA Form 21-4138), received in December 2008.  During his hearing, held in November 2011, he testified that, with regard to his shoulders, following separation from service his symptoms were "come and go, but as I got older it developed more and more pain and I just had no idea where it was stemming from."  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show that in July 1967, he was noted to have been a passenger in a truck that was involved in a motor vehicle accident (MVA) in Germany.  He was treated for a compound, oblique fracture at the distal one-third, left radius and ulna.  He underwent an open reduction and internal fixation for this injury.  Between August and October of 1967, he received follow-up treatment for his left upper extremity.  Service treatment records do not show complaints, findings, or a diagnosis involving the right shoulder.  The Veteran's separation examination report, dated in September 1967, shows that his upper extremities were clinically evaluated as normal.  In the associated report of medical history, the Veteran denied having a history of a "painful or 'trick' shoulder or elbow."  See also Statement of Medical Condition, dated December 1, 1967, signed by the Veteran (noting that there has been no change in his medical condition since his separation examination report).  

As for the post-service medical evidence, it includes a VA examination report, dated in January 2009, which shows that the examiner noted the following: there were no inservice complaints involving a shoulder.  Over the past several years, the Veteran has been evaluated for neck and left shoulder pain.  The diagnoses included left rotator cuff arthropathy; a right shoulder disability was not diagnosed.  

A VA opinion, dated in April 2009, shows that the Veteran was noted to have "comparable" right rotator cuff arthropathy.  The examiner concluded that it is less likely as not that the Veteran has a shoulder disability that is related to his service.  

A VA disability benefits questionnaire (DBQ), dated in March 2015, shows that the examiner (Dr. L.C.) indicated that the Veteran's VHA and VBMS filed had been reviewed.  The examiner determined that the Veteran has a rotator cuff injury for his left shoulder only.  The examiner stated, "No right shoulder condition is found, although it is claimed."

In March 2016, the Board again remanded the claim.  The Board noted that the March 2015 VA examiner determined that a right shoulder disorder was not found on physical examination, and thus he did not provide a nexus opinion.  However, the Board stated that, "Because the Veteran was found to have a right shoulder disorder, i.e. arthropathy, during the appeal period, remand is in order to obtain an opinion as to whether or not the right shoulder disorder found during the appeal period is related to his in-service motor vehicle accident."  Citing McClain v. Nicholson, 21 Vet. App. 319 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

In April 2016, an addendum opinion was obtained from Dr. L.C.  He indicated that it is less likely as not (less than 50 percent probability) that the Veteran's has a right shoulder condition that was incurred in, or caused by, his service.  He explained that rotator cuff conditions such as the Veteran has on the left only, are more likely than not caused by degenerative changes that occur over time, and are more common in the elderly.  He noted that the Veteran is 69 years old.  He stated that if there were an acute injury, the symptoms would have been immediately obvious, and, in this case, there is absolutely no evidence of this.  He went on to affirm that a right shoulder condition was not found, although it was claimed.  

In June 2016, the RO requested an additional addendum opinion.  

A VA DBQ, dated in June 2016, shows that Dr. L.C. indicated that the Veteran's VA e-folder (VBMS or Virtual VA), and CPRS (VA's Computerized Patient Record System) files had been reviewed.  The Veteran was afforded an examination.  The diagnosis was acromioclavicular joint osteoarthritis, right, with a date of diagnosis of 2008.  The report indicates that the Veteran reported a history of pain in his shoulders for the last decade, with no history of workup, treatment, or X-rays for the right shoulder of record, and no history of medication, physical therapy, surgery, or incapacitating exacerbations, involving the right shoulder.  Current X-rays were noted to show mild acromioclavicular arthritis.  Dr. L.C. concluded that the Veteran's right shoulder disability was less likely as not (less than 50 percent probability) incurred in, or caused by, his service.  He explained that there has been no treatment for the right shoulder on record, that the X-ray taken on current examination was the first of record, that there was clearly no continuum of care, and no treatment or complaint on any problem list.  He further explained, that generally, mild arthritis in a 70 year-old is not to be unexpected, and that it comes from gradual wear and tear, as opposed to a far, remote traumatic event, such as the Veteran's MVA 49 years ago.  

The Board finds that the claim must be denied.  The Veteran was not treated for right shoulder symptoms during service.  His separation examination report shows that his upper right extremity was clinically evaluated as normal.  In the associated report of medical history, the Veteran denied having a history of a "painful or 'trick' shoulder or elbow."  See also Statement of Medical Condition, dated December 1, 1967, signed by the Veteran (noting that there has been no change in his medical condition since his separation examination report).  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303.

The earliest post-service medical finding of a right shoulder disability is in 2008.  See June 2016 VA DBQ.  This is about 40 years following separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  There is no competent opinion in support of the claim.  In particular, Dr. L.C.'s June 2016 opinion is considered highly probative evidence against the claim, as he indicated that the Veteran's claims files had been reviewed, and as the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no evidence to show that arthritis of the right shoulder was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.   

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a right shoulder disability due to his service, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a right shoulder disability is related to service.  

The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during service, or for many years after separation from service.  The Veteran has provided somewhat inconsistent histories of his right shoulder symptoms.  Specifically, he stated that following service his right shoulder symptoms were "come and go" (November 2011 hearing).  However, in June 2016 he was noted to report about a ten-year history of right shoulder symptoms.  See June 2016 VA DBQ (noting a history of pain in his shoulders "for the last decade").  The Board further notes that although he filed his claim for service connection for a right shoulder disability in 2008, he did not report any right shoulder symptoms whatsoever during his January 2009 VA examination.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  The probative value of his testimony has therefore been reduced.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  TDIU

The Veteran asserts that he is entitled to TDIU.  During his November 2011 hearing, he testified to the following: he has difficulty grabbing things with his left hand, and that his entire left side is impaired.  He has sought work, but his employers want him to have the plates in his left upper extremity removed.  He has a great deal of daily back pain.  He is retired.  He has difficulty putting on his clothes, and lifting anything of any significant weight.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).  

The Veteran's service-connected disabilities are: healed fracture, left radius and ulna with impairment of supination and pronation, evaluated as 20 percent disabling, degenerative disc disease of the cervical spine, evaluated as 20 percent disabling, right upper extremity radiculopathy, evaluated as 20 percent disabling, left upper extremity radiculopathy, evaluated as 20 percent disabling, healed fracture, left radius and ulna, evaluated as 10 percent disabling, surgical scar, lateral radial aspect, evaluated as 10 percent disabling, and surgical scar, ulnar aspect, evaluated as noncompensable.  The Board notes that the bilateral factor must be taken into consideration with respect to the radiculopathy of the upper extremities.  See 38 C.F.R. § 4.16 (a)(1).  Such means that the two 20 percent ratings are combined to a single disability rating of 36 percent, which is rounded up to 40 percent.  See 38 C.F.R. § 4.25 and 4.26.  

Given the foregoing, the Veteran meets the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16 (a) (2016). However, the Board also finds that the evidence does not demonstrate that the Veteran is presently unable to obtain or maintain gainful employment as a result of service-connected disabilities.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

The medical evidence includes several March 2015 VA DBQs which indicate that the Veteran has impairment doing heavy lifting with his left (non-dominant) hand, that he cannot do any overhead activity (such as painting a ceiling) with his left arm, that he cannot do prolonged lifting, bending, sitting or standing due to his back, that he cannot hyperextend his neck (such as is required for looking upward when painting a ceiling), and that his scars have not resulted in any limitation of function.  The examining physician, Dr. L.C., concluded that the Veteran is fully capable of doing sedentary work, noting, "Indeed, he worked 30 years and retired several years ago from being gainfully employed" in the marketing field.    

A statement from Dr. B.D., dated in June 2015, shows that he indicated that he had reviewed the Veteran's "chart notes and our initial meeting." He noted that the Veteran has a history of intermittent back pain at least as far back as 2010, with current findings of mild anterolisthesis of L4 on L5 secondary to advanced facet degeneration, and a superimposed disc bulge at that level.  There was also severe central spinal canal stenosis and advanced neural foraminal stenosis at L4-L5, with other degenerative disease at other levels.  Dr. B.D.  stated that the Veteran takes acetaminophen intermittently for his pain, and that at while at times he is quite functional and able to golf or pursue other activities, at other times the pain is disabling and he cannot stand for long periods of time, nor can he sit unsupported.  

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  The Veteran is shown to have significant impairment due to back, neck, and bilateral upper extremity disabilities.  Dr. B.D. states that "at times" his back pain is disabling.  However, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or any illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose.  As indicated, the March 2015 VA DBQ notes that the Veteran worked for 30 years, and that he retired several years ago after being gainfully employed in the marketing field.  A VA physician, Dr. L.C., determined that the Veteran is fully capable of doing sedentary work.  Therefore, when Dr. D.B.'s June 2015 report is considered together with the other evidence of record, the Board finds that the Veteran does not meet the requirements for a TDIU claim.

III.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations, and medical opinions have been obtained.  

The Board acknowledges that none of the examinations definitively address the collective impact of his service-connected disabilities on his employment. However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities." See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.   

In this case, as in Floore, the Veteran has not suggested that the VA opinions were inadequate, other than the fact that none of them addressed the combined effects of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  The question is whether the medical evidence of record sufficiently describes the impact, or lack thereof, of the Veteran's service-connected disabilities on his employability to allow the Board to make an informed decision.

In March 2016, the Board remanded these claims.  The Board directed that all outstanding VA treatment records be obtained, and that the Veteran be requested to identify any additional records he would like to have considered in connection with his appeal.  In April 2016, he was sent a duty-to-assist letter that was in compliance with the Board's remand.  Additional VA treatment records were subsequently obtained.  The Board also directed that an addendum medical opinion be obtained, and this has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).










ORDER

Service connection for a right shoulder disability is denied.

A TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


